DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The rejections from the Office Action of 2/17/2021 are hereby withdrawn.  New grounds for rejection are presented below. 

Claim Objections
Claim 19 is objected to because of the following informalities:
Claim 19 – In the second-to-last claim element, please delete the word “determining.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-14, and 16-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheinker et al. (US 20160245638 A1)[hereinafter “Sheinker”].
Regarding Claims 1, 19, and 20, Sheinker discloses a position determination device (and corresponding computer-implemented method)[Abstract – “A computer-implemented method for determining position of a mobile device using magnetic beacons”] comprising:
data input circuitry configured to obtain magnetic field sensor data sensed by a magnetic field sensor [Abstract – “detecting, by a sensor in the mobile device, a magnetic signal having a unique signature associated with a given magnetic beacon”],
separation circuitry configured to separate the obtained magnetic sensor data into low frequency sensor data including frequencies below a frequency threshold [See Fig. 1.Paragraph [0053] – “The magnitude {right arrow over (B)}.sub.l can be estimated using a triple of lock-in detectors, each detector is associated with a specific magnetometer axis as depicted in FIG. 1. Notice, that the non-coherent approach is adopted here since it does not require the phase φ.sub.l for the reference signal. A low-pass filter (LPF) is required to suppress out-of-band interferences, where the narrower the LPF bandwidth the better selectivity is obtained.”] and high frequency sensor data including frequencies above the frequency threshold [See Fig. 1.Paragraph [0060] – “We have used a simple first order Butterworth IIR HPF digital filter, with a cutoff frequency of 5 Hz.”],
fingerprint combining circuitry configured to determine a low frequency magnetic fingerprint from the low frequency sensor data and a high frequency magnetic See Fig. 1.Paragraph [0054] – “In order to obtain invariance to receiver orientation, we use the total-field signal, B.sub.l, which is calculated from the components of the magnetic field in each direction, B.sub.lx; B.sub.ly; B.sub.lz, using, B.sub.l=√{square root over (B.sub.lx.sup.2+B.sub.ly.sup.2+B.sub.lz.sup.2)}”Paragraph [0055] – “Hence, using all three components to calculate the total-field allows localization without restrictions on receiver orientation, which is essential for on-the-move localization. The components are estimated using three separate non-coherent lock-in detectors, all tuned to the frequency f.sub.l.”], and
	position determination circuitry configured to determine the sensor position of the magnetic field sensor by comparing the combined magnetic fingerprint with a magnetic map [Paragraph [0062] – “In case more than one beacon is detected, a decision should be made which beacon is the nearest. Choosing the beacon with the strongest signal may be a simple and effective criterion.”Paragraph [0037] – “The receiver includes a tri-axial magnetometer, a local map comprising beacon locations, and an algorithm for beacon detection and recognition. The algorithm is based on an array of lock-in detectors tuned to the beacons' frequencies. Localization is performed by recognizing the nearest beacon and retrieving its location from the beacon map.”See Fig. 5.].

Claim 2, Sheinker discloses that said separation circuitry is configured to separate the obtained magnetic sensor data into DC sensor data as low frequency sensor data including the DC component of the magnetic sensor data and AC sensor data as high frequency sensor data including AC components of the magnetic sensor data [Paragraph [0008] – “A HPF is used for the prefilter, suppressing low frequency magnetic noise and interferences.”Paragraph [0060] – “We have used a simple first order Butterworth IIR HPF digital filter, with a cutoff frequency of 5 Hz.”].

Regarding Claim 3, Sheinker discloses that said separation circuitry is configured to use as frequency threshold a frequency in the range of 0.1 to 10 Hz or in the range of 1 to 5 Hz [Paragraph [0060] – “We have used a simple first order Butterworth IIR HPF digital filter, with a cutoff frequency of 5 Hz.”].

Regarding Claim 5, Sheinker discloses that said separation circuitry is configured to separate the high frequency sensor data into two or more high frequency sensor data portions [See Fig. 1, three separate HPFs] and
that said fingerprint combining circuitry is configured to determine two or more high frequency magnetic fingerprint portions from the two or more high frequency sensor data portions [See Fig. 1, three separate HPFs] and to combine the low frequency magnetic fingerprint [See Fig. 1, LPFs] and the two or more high frequency magnetic fingerprint portions to obtain the combined magnetic fingerprint [See Fig. 1.Paragraph [0054] – “In order to obtain invariance to receiver orientation, we use the total-field signal, B.sub.l, which is calculated from the components of the magnetic field in each direction, B.sub.lx; B.sub.ly; B.sub.lz, using, B.sub.l=√{square root over (B.sub.lx.sup.2+B.sub.ly.sup.2+B.sub.lz.sup.2)}”Paragraph [0055] – “Hence, using all three components to calculate the total-field allows localization without restrictions on receiver orientation, which is essential for on-the-move localization. The components are estimated using three separate non-coherent lock-in detectors, all tuned to the frequency f.sub.l.”].

Regarding Claim 6, Sheinker discloses that said fingerprint combining circuitry is configured to weigh and/or select two or more high frequency magnetic fingerprint portions from the two or more high frequency sensor data portions based on their signal-to-noise ratio and/or their energy [Paragraph [0060] – “In many cases, implementing the HPF using derivation is simple and effective for reduction of maneuver interference. However, it may cause some degradation in overall system performance, i.e., increase of false alarms and misdetections. In case of high SNR the degradation in system performance is tolerable. Otherwise, a filter with higher cutoff characteristics should be implemented.”] and to combine the low frequency magnetic fingerprint and the weighted or selected two or more high frequency magnetic fingerprint portions to obtain the combined magnetic fingerprint [See Fig. 1.Paragraph [0054] – “In order to obtain invariance to receiver orientation, we use the total-field signal, B.sub.l, which is calculated from the components of the magnetic field in each direction, B.sub.lx; B.sub.ly; B.sub.lz, using, B.sub.l=√{square root over (B.sub.lx.sup.2+B.sub.ly.sup.2+B.sub.lz.sup.2)}”Paragraph [0055] – “Hence, using all three components to calculate the total-field allows localization without restrictions on receiver orientation, which is essential for on-the-move localization. The components are estimated using three separate non-coherent lock-in detectors, all tuned to the frequency f.sub.l.”].

Regarding Claim 7, Sheinker discloses that said separation circuitry comprises a demultiplexing circuitry to demultiplex the high frequency sensor data into two or more high frequency sensor data portions according to a predetermined multiplexing scheme [See Fig. 1, three separate HPFsParagraph [0060] – “We have used a simple first order Butterworth IIR HPF digital filter, with a cutoff frequency of 5 Hz.”].

Regarding Claim 8, Sheinker discloses that said separation circuitry comprises a filter circuitry to filter the high frequency sensor data into two or more high frequency sensor data portions using one or more filter thresholds [See Fig. 1, three separate HPFsParagraph [0060] – “We have used a simple first order Butterworth IIR HPF digital filter, with a cutoff frequency of 5 Hz.”].

Regarding Claim 9, Sheinker discloses that said separation circuitry is configured to separate the high frequency sensor data into two or more high frequency sensor data portions [See Fig. 1, three separate HPFs] by use of a frequency shift of the respective sensor data portions [Paragraphs [0049]-[0050] – “For simplicity let us assume here that every beacon produces a magnetic field with its single frequency, expressed by, {right arrow over (B)}(t)={right arrow over (B)}.sub.l cos(2πf.sub.lt+φ.sub.l) (3) where {right arrow over (B)}.sub.l and φ.sub.l are the magnitude and phase pertaining to frequency f.sub.l, respectively.”].

Regarding Claim 10, Sheinker discloses demodulation circuitry to demodulate information modulated onto the high frequency sensor data [Paragraph [0037] – “Each beacon has a unique magnetic field signature, which enables the receiver to distinguish between the beacons. This signature may feature a single frequency tone, a combination of frequencies, or other type of modulation such as frequency-division multiple access (FDMA).”Paragraph [0096] – “In order to exploit more effectively the rather narrow bandwidth of the tablet magnetometer, a more sophisticated modulation method for the beacons may be applied. However, a simple demodulation scheme is essential, since the power consumption and computational ability of the tablet are limited.”].

Regarding Claim 11, Sheinker discloses a mobile device [Abstract – “A computer-implemented method for determining position of a mobile device using magnetic beacons”] comprising:
a magnetic field sensor for sensing magnetic field sensor data at the position of the mobile device [Abstract – “detecting, by a sensor in the mobile device, a magnetic signal having a unique signature associated with a given magnetic beacon”], and
See the discussion of Claim 1, above].

Regarding Claim 12, Sheinker discloses a position determination system [Abstract – “A computer-implemented method for determining position of a mobile device using magnetic beacons”] comprising:
a plurality of beacons configured to generate time-varying magnetic fields in a frequency range above a frequency threshold [Paragraph [0060] – “We have used a simple first order Butterworth IIR HPF digital filter, with a cutoff frequency of 5 Hz.”] and arranged at different locations [See Fig. 5], and a position determination device as claimed in claim 1 for determining the position of the magnetic field sensor [See the discussion of Claim 1, above].

Regarding Claim 13, Sheinker discloses that said beacons are configured to multiplex the time-varying magnetic fields by applying time division multiplex, frequency division multiplex, code division multiplex or spatial multiplex [Paragraph [0037] – “Each beacon has a unique magnetic field signature, which enables the receiver to distinguish between the beacons. This signature may feature a single frequency tone, a combination of frequencies, or other type of modulation such as frequency-division multiple access (FDMA).”].

Claim 14, Sheinker discloses that said beacons are configured to synchronize the time-varying magnetic fields in time by use of a reference signal and to apply a constant phase shift to the different time-varying magnetic fields [Paragraphs [0049]-[0050] – “For simplicity let us assume here that every beacon produces a magnetic field with its single frequency, expressed by, {right arrow over (B)}(t)={right arrow over (B)}.sub.l cos(2πf.sub.lt+φ.sub.l) (3) where {right arrow over (B)}.sub.l and φ.sub.l are the magnitude and phase pertaining to frequency f.sub.l, respectively.”].

Regarding Claim 16, Sheinker discloses that said beacons are configured to modulate information onto the time-varying magnetic fields [Paragraph [0037] – “Each beacon has a unique magnetic field signature, which enables the receiver to distinguish between the beacons. This signature may feature a single frequency tone, a combination of frequencies, or other type of modulation such as frequency-division multiple access (FDMA).”].

Regarding Claim 17, Sheinker discloses that coils of electric devices are used as said beacons [Paragraph [0047] – “A current carrying coil can be used as a magnetic beacon”Paragraph [0076] – “The beacon in FIG. 6 is a coil comprising 100 turns of a copper wire wounded on a rectangular 0.5 m by 0.5 m wooden frame.”].

Regarding Claim 18, Sheinker discloses that said beacons are configured as detection coils [Paragraph [0047] – “A current carrying coil can be used as a magnetic beacon”Paragraph [0076] – “The beacon in FIG. 6 is a coil comprising 100 turns of a copper wire wounded on a rectangular 0.5 m by 0.5 m wooden frame.”] or audio coils of a loud speaker.

Regarding Claim 19, Sheinker discloses that separating includes separating the obtained magnetic sensor data into DC sensor data as low frequency sensor data including the DC component of the magnetic sensor data [Inherent to the LPF of Fig. 1] and AC sensor data as high frequency sensor data including AC components of the magnetic sensor data [Inherent to the HPF of Fig. 1].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheinker et al. (US 20160245638 A1)[hereinafter “Sheinker”] and Masaki (US 4654579 A).
Regarding Claim 15, Sheinker fails to disclose that said beacons are configured to use a frequency of a mains voltage as a reference signal.  However, Masaki discloses a frequency divider for transforming a power line signal into a signal having a Column 1 – “The frequency of conventional ac power, i.e. fifty or sixty hertz, is excessively high for specific ac appliances. … Accordingly, the major object of the present invention is to pick up ac sine waves at desirable wave intervals, which are then supplied to load: For example, six or ten hertz ac can be obtained from sixty hertz ac power by picking up every tenth or sixth sine wave respectively.”].  It would have been obvious to use such a circuit to generate the beacon signals because Masaki teaches that this is an effective manner of producing such signals.

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    81
    806
    media_image1.png
    Greyscale

Examiner’s Response:
	The corresponding rejection is hereby withdrawn.

Applicant argues:

    PNG
    media_image2.png
    520
    810
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    179
    807
    media_image3.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  The post-filter HPF data in Fig. 1 of Sheinker reads on the recited “low frequency magnetic fingerprint.”  The use of the LPF in Fig. 1 of Sheinker reads on the recited determining of a “high frequency magnetic fingerprint.”  The post-filter LPF data in Fig. 1 of Sheinker reads on the recited “combining” of the low frequency and high frequency fingerprints.

Conclusion
:
US 20140239943 A1
US 20140155098 A1

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865